September 21st 2015                                                        filed in
                                                                     1ST COURT OF APPEALS
                                                                       HOUSTON. TEXAS



Mr. Christopher A. Prine                                               SEP 2 3 2015
Clerk of the Court                                                      j^A^*-"^
    x. „  ^ ^ «     -.                                           CHRISTSP/I^M^PfilNE
First Court of Appeals                                                    VVfj
301 Fannin Street                                               cifrk r^-J
Houston, Texas      77002-2066

Re: Case No. 01-15-00402-CR; Birshal D. Mitchell v. State of Texas

Dear Mr. Prine,
     I am writing in regards to the above numbered and styled cause, and would
ask how I might file a Brief with this Court if there is no Official Reporter's
record as was indicated on the Court's white card that I received on 09/14/15.
     The Texas Constitution clearly states in Article 1, Section 10, that I
have a right to be heard, and the fact that I filed with the 337th Judicial
District Court a Motion For Nunc Pro Tunc, which wasn't heard it seems by the
Judge of the Court, but was in fact, denied by the Clerk of the Court, Chris
Daniel.

     I am only aware that I have a right to access to the Courts, yet it would
seem that the Court has someone in the Clerk's Office that screens incoming

Motions and other paperwork to determine what will be filed and what won't be
filed.    As in this case, my Motion For Nunc Pro Tunc.
     All I am requesting from this Honorable Court is for them to order the 337th
Judicial District Court to do what is required by Law, to give a "Fair & Impar
tial Hearing" to my legalwork.
     I know that the Clerk of the Court for the 1st District of Texas cannot give
legal advice, but I am giving notice by this letter that without the record, I
cannot properly file a Brief in this matter, and that is on the 337th District
Court.

Sincerely,




Birshal D. Mitchell, TDCJ-CID #630503
McConnell    Unit
3001 South Emily Drive
Beeville, Texas 7B102
 Birshal Dion Mitchell
 TDGJ-CID #630503
 William G. McConnell Unit
 3001 South Emily Drive                                            RIO GRAflDE .O-ISTRKT.^
^Beeville, Texas   78102                                                                    PM 3 L




                                                                                              iFIRST COUiYi Or APPEALS!
                             Mr. Christopher A. Prine, Clerk of the Court                           HOUSTON, TEXAS
                               First District of Texas Court of Appeals
                                          310 Fannin Street                                           SEP 2 3 2015
                                     Houston, Texas   77002-2066
                                                                                             | CHW3TCPHER A. PRINE
                                                                                             ICll-P-K

                                                                          MAIL RECEIVED


                                              7T002204110             )jI,,il,il|ll|iu|,,rt|ii|M,i|,,.iil|HJ|i.i„.|..||p,.}ii{,,i,